Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Previously cited prior art reference, Reiley et al. (US Patent Publication 2003/0191414), fails to disclose newly amended limitations “a button bore of a button received in a transverse bore and movable in the transverse bore into a longitudinal bore, the transverse bore extending from a periphery of a body to the longitudinal bore, the button suitable for selectively engaging the boss with a corresponding groove on a surgical tool when the surgical tool is received in a longitudinal bore, and the button bore bounded by an inner surface of the button and a boss extending from the inner surface into the button bore”. The features in light of the remainder of the claim limitations are allowable over the prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/
 Examiner, Art Unit 3775          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775